DETAILED ACTION
Claims 1-6, 8-15 and 17-19, and 21-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 24 November 2021 has been entered.
With regard to the Notice of Allowance from 01 September 2021, the Applicant has filed a Request for Continued Examination on 24 November 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 November 2021 was filed after the mailing date of the Notice of Allowance on 01 September 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S COMMENT
The Applicant has reopened prosecution by filing A Request for Continued Examiner on 24 November 2021. The prior art – EP 2,521,377 A1, presented by the 
Allowable Subject Matter
Claims 1-6, 8-15, 17-19 and 21-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A sound processing system comprising:
a pair of non-implantable hearing devices;
a body-worn device, and a cloud-based computing system, wherein:
the cloud-based computing system comprises one or more processing circuits and is configured to connect with multiple body-worn devices wirelessly at the same time,
the body-worn device comprises one or more processing circuits and is configured to connect to either or both of the hearing devices wirelessly and is configured to connect with the cloud-based computing system wirelessly,
each of the hearing devices comprises at least one microphon
for at least one hearing device of the pair of hearing devices, the hearing device is configured to use the at least one microphone of the hearing device to detect a user’s own speech signal,

the one or more processing circuits of the cloud-based computing system are configured to recognize spoken content in the user's own speech signal using speech recognition and natural language understanding, the spoken content describing a listening difficulty of the user;
the one or more processing circuits of the cloud-based computing system perform activities of a cognitive engine that is configured to generate, based on the spoken content 2Application Number 16/192,333describing the listening difficulty of the user, one or more actions for the hearing devices and feedback for the user, wherein the one or more actions attempt to resolve the listening difficulty by making adjustments to hearing device states of one or more of the hearing devices and the feedback is responsive to the spoken content describing the listening difficulty of the user;
the one or more processing circuits of the cloud-based computing system are further configured to convert the feedback to verbal feedback using speech synthesis;
the cloud-based computing system is configured to transmit the one or more actions and the verbal feedback to the hearing devices via the body-worn device,
the hearing devices are configured to perform the one or more actions and play back the verbal feedback to the user using the receivers in a binaural way,
the body-worn device or cloud-based computing system is configured to ask the user whether to conference in a hearing professional in response to 
in response to an indication from the user to conference in the hearing professional, the body-worn device or cloud-based computing system is configured to conference in the hearing professional over a network connection to resolve the listening difficulty; and
the cognitive engine is configured to learn from what the hearing professional does to resolve the listening difficulty.
Closest Prior Art
The reference of WESTERMANN et al (US 2017/0286918 A1) is introduced to teach of a pair of hearing aids (FIG. 4 part 40) showing non-implantable hearing aids (Fig. 2 Parts 10 and 11), a personal communication device connected to the hearing aids which can be the body-worn device (Fig. 1 Part 13, [0029]), a master server connected to the personal communication device ((Fig. 2 Part 25, [0030]), the server having data storage for maintaining hearing aid data [0035]. It provides the master server as a computer (comprising processing circuits) (Fig. 2 Part 25), and able to maintain and store hearing aid user accounts (indicating connection to multiple body-word devices at the same times) [0033]. This reference shows the body-worn device connects wirelessly to the server through the internet [0030], and that it can be a smartphone (teaching that the body-word device has processing circuits and storage) [0032]. The hearing aid has input transducers (microphone) [0024], a processor and storage (Fig. 1 Parts 121, 123), as well as being able to play audio in a binaural way through the use of binaural hearing aids ([0024], [0032]).
The reference of SHAH et al (US 2018/0213339 A1) is provided to teach of detecting a user’s own voice as captured by the hearing aids through the available maintain a connection with a connected device using near field communication or Bluetooth or another wireless communication means [0017]. The user can provide speech that indicates difficulty in hearing such as “I can’t hear a thing” ([0016], [0017]), with the cloud service able to receive such speech and use natural language or speech processing to identify the problem, as well as the use of artificial neural nets (cognitive engines) by the cloud service [0022]. The cloud service can send back a signal to the hearing aid in order to update its mode of operation/perform an action to resolve the issue [0023], as well as providing feedback in the form of a text, which then gets converted to synthesised speech [0029].
Manchester (US 2017/0201839 A1) provides teaching for having the hearing-aid user communicate with a hearing professional in order to resolve a complaint regarding a hearing difficulty and it provides that the connection is made over the internet [0018].
A further reference of Ramarajan et al (US 2020/0286599 A1) provides a machine learning approach to learn from an expert’s prior recommendation in order to solve similar situations [0021].
Christiansen et al (US 2019/0102142 A1) provides teaching for having a user accept an action to resolve a difficulty issue [0028], having a hearing aid user and a hearing care professional interact to solve a listening difficulty as well as using cognitive computing to resolve listening difficulties on the hearing device ([0037]-[0038]). It further teaches that if no available action to resolve the listening difficulty is present, the service may recommend that the user contact a hearing care professional ([0084]-[0085]).
HAZAN AMAURY et al (EP 2,521,377 A1) provides teaching for an artificial intelligence or machine learning algorithm that observes the recommendations which 
However, the prior art of record taken alone or in combination fail to teach, inter alia, a sound processing system having a body-worn device or cloud based computing system which asks the user whether to conference in a hearing professional based on the user providing an indication that the provided actions failed to resolve the listening difficulty.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 8, 9 and 21 depend on claim 1 and are also hereby allowed over the prior art of record.
With regard to independent claim 10, the prior art of record taken or in 
combination fail to teach, inter alia, a method for making adjustments to a hearing devices involving a body-worn device or cloud based computing system which asks the user whether to conference in a hearing professional based on the user providing an indication that the provided actions failed to resolve the listening difficulty.
Claim 10 is hereby allowed over the prior art of record.
Dependent claims 11, 12, 13, 14, 15, 17 and 22 depend on claim 10 and are also hereby allowed over the prior art of record.
With regard to independent claim 18, the prior art of record taken or in 
combination fail to teach, inter alia, a non-transitory computer-readable medium storing instructions for making adjustments to a hearing devices involving a body-worn device or cloud based computing system which asks the user whether to conference in a hearing professional based on the user providing an indication that the provided actions failed to resolve the listening difficulty.

Dependent claim 19 depends on claim 18 and are also hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657